                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:19-CV-00536-FL

UNITED STATES OF AMERICA,         )
                                  )
                   Plaintiff,     )
                                  )
            v.                    )               ENTRY OF DEFAULT
                                  )
$18,450.00 IN U.S. CURRENCY,      )
$65,650.00 IN U.S. CURRENCY,      )
$29,655.00 IN U.S. CURRENCY,      )
$106,740.00 IN U.S. CURRENCY, and )
$64,480.00 IN U.S. CURRENCY       )
                                  )
                   Defendants.    )

      Upon motion, request, and proper showing by the United States of America,

default is hereby entered pursuant to Rule 55(a) of the Federal Rules of Civil Procedure

against the defendants, $18,450.00 in U.S. Currency, $65,650.00 in U.S. Currency,

$29,655.00 in U.S. Currency, $106,740.00 in U.S. Currency and $64,480.00 in U.S.

Currency on account of the failure of Ruddy Reynoso; Danny Adames; Issam Ali

Ahmad; EAN Holdings, LLC; Yudelkys Guzman; Luis Pascual Feliz; Francisco Alberto

Ceballos-Baez; Juan Francisco Leyba, Amaury T. Espinal Gomez, Vidal De Jesus

Vargus and Patricio A. Acosta-Ortiz and any other potential claimant to properly plead

or otherwise defend within the time required by Rule G(5) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions.

      This the ___
                12 day of ___________,
                              April    2021.

                                 ________________________________
                                 PETER A. MOORE, JR., Clerk
                                 U. S. District Court
                                 Eastern District of North Carolina



         Case 5:19-cv-00536-FL Document 29 Filed 04/12/21 Page 1 of 1
